                      IN THE UNTED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


CHRISTIAN BLAKE, et al.,                    )
                                            )
                     Plaintiffs,            )
                                            )
v.                                          )        Case No. 20-0182-CV-W-FJG
                                            )
MICHAEL RICHARDSON,                         )
                                            )
                     Defendant.             )

                                          ORDER


       Before the Court is Plaintiffs’ Response to the Court’s Order to Show Cause, as

well as their Motion for Extension of Time to File Response to Movant Culture Up, Inc.’s

Motion to Intervene and Defendant Michael Richardson’s Motion to Dismiss (Doc. No.

15). Plaintiffs indicate that they recently retained counsel to represent them in this matter,

and counsel is familiarizing himself with the matter. Counsel indicates that he has sought

and obtained agreement from opposing counsel for a 21-day extension of time to file a

response to the pending motion to dismiss, and has further requested a 21-day extension

to file a response to the pending motion to intervene.

       For good cause shown, plaintiffs’ request for extension of time will be granted.

Plaintiffs shall file their responses to the motion to dismiss (Doc. No. 7) and the motion to

intervene (Doc. No. 3) on or before MAY 27, 2020.

       IT IS SO ORDERED.




Date: May 12, 2020                                       /S/ FERNANDO J. GAITAN, JR.
Kansas City, Missouri                                    Fernando J. Gaitan, Jr.
                                                         United States District Judge




         Case 4:20-cv-00182-FJG Document 16 Filed 05/12/20 Page 1 of 1
